                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 1 of 36 Page ID #:1




                                                                                             1 Carol Lynn Finklehoffe. CA Bar No. 220309

                                                                                             2
                                                                                                 LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                                 One Biscayne Tower, Suite 1776
                                                                                             3   Miami, FL 33131
                                                                                             4
                                                                                                 Tel: 305-373-3016
                                                                                                 Fax: 305-373-6204
                                                                                             5   Email: cfinklehoffe@lipcon.com
                                                                                             6   Attorneys for Plaintiff

                                                                                             7
                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                             8
                                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                             9
                                                                                               JAMES HEINZER, and BARBARA CASE NO.:
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10 HEINZER, individually and on behalf of
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11 all similarly situated, Class Plaintiffs, PLAINTIFFS’ CLASS ACTION
                                                                                                                                         AND INDIVIDUAL COMPLAINT
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12               Plaintiffs,                 AND DEMAND FOR JURY TRIAL
                                                           MIAMI, FL 33131




                                                                                            13
                                                                                                 vs.
                                                                                            14

                                                                                            15 PRINCESS CRUISE LINES, LTD., a
                                                                                                 corporation for profit,
                                                                                            16

                                                                                            17                Defendant.

                                                                                            18
                                                                                                                  PLAINTIFFS’ CLASS ACTION AND INDIVIDUAL
                                                                                            19                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                            20
                                                                                                       Plaintiffs, JAMES HEINZER, and BARBARA HEINZER, bring this class
                                                                                            21
                                                                                                 action, individually and on behalf of all similarly situated passengers on the Ruby
                                                                                            22
                                                                                                 Princess, and hereby sue Defendant PRINCESS CRUISE LINES, LTD. (hereinafter
                                                                                            23
                                                                                                 “PRINCESS”), a for profit corporation, and for good cause alleges:
                                                                                            24
                                                                                                                         THE PARTIES AND JURISDICTION
                                                                                            25
                                                                                                       1.     Plaintiff, JAMES HEINZER, is sui juris, is a resident of California and
                                                                                            26
                                                                                                 citizen of the United States.
                                                                                            27         2.     Plaintiff, BARBARA HEINZER, is sui juris, is a resident of California
                                                                                            28                                                      1
                                                                                                                Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 2 of 36 Page ID #:2




                                                                                                 and citizen of the United States.
                                                                                             1
                                                                                                       3.     At all times material, Defendant PRINCESS is incorporated in Bermuda,
                                                                                             2
                                                                                                 with its worldwide headquarters, principal address and principal place of business
                                                                                             3
                                                                                                 located in the County of Los Angeles, California.
                                                                                             4
                                                                                                       4.     The matter in controversy exceeds the required amount, exclusive of
                                                                                             5
                                                                                                 interest and costs, and is a class action brought under this Honorable Court’s
                                                                                             6
                                                                                                 jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). In the event that class status is not
                                                                                             7
                                                                                                 certified, then this matter is brought under the admiralty and maritime jurisdiction of
                                                                                             8
                                                                                                 this Honorable Court.
                                                                                             9
                                                                                                       5.     This action is being pursued in this Court, as opposed to state court as
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10
                                                                                                 otherwise allowed by the Saving to Suitors Clause of 28 U.S.C. §1333, because
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11
                                                                                                 Defendant PRINCESS unilaterally inserts a forum selection clause into its cruise
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12
                                                                                                 tickets that requires its passengers to file cruise-related suits only in this federal
                                                           MIAMI, FL 33131




                                                                                            13
                                                                                                 district and division, as opposed to any other place in the world.
                                                                                            14
                                                                                                       6.     Defendant PRINCESS, at all times material hereto, personally or through
                                                                                            15
                                                                                                 an agent:
                                                                                            16
                                                                                                              a.        Operated, conducted, engaged in or carried on a business venture
                                                                                            17
                                                                                                                        in this state and/or county or had an office or agency in this state
                                                                                            18
                                                                                                                        and/or county;
                                                                                            19
                                                                                                              b.        Was engaged in substantial activity within this state;
                                                                                            20
                                                                                                              c.        Operated vessels in the waters of this state;
                                                                                            21
                                                                                                              d.        Purposefully availed themselves of the benefits of conducting
                                                                                            22
                                                                                                                        activities in California by purposefully directing their activities
                                                                                            23
                                                                                                                        toward the state, thereby obtaining the benefits and protections of
                                                                                            24
                                                                                                                        the state’s laws;
                                                                                            25
                                                                                                              e.        The acts of the Defendant PRINCESS set out in this Complaint
                                                                                            26
                                                                                                                        occurred in whole or in part in this state and/or county;
                                                                                            27

                                                                                            28                                                         2
                                                                                                                   Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 3 of 36 Page ID #:3




                                                                                                              f.        The cruise line ticket for the Plaintiffs requires that suit be brought
                                                                                             1
                                                                                                                        in this Court against the named Defendant PRINCESS in this
                                                                                             2
                                                                                                                        action.
                                                                                             3
                                                                                                       7.     At all times material, Defendant PRINCESS was and is a common
                                                                                             4
                                                                                                 carrier engaged in the business of marketing, selling and operating a cruise line out of
                                                                                             5
                                                                                                 various ports throughout the world including, Los Angeles, California, San,
                                                                                             6
                                                                                                 Francisco, California, and Sydney, Australia.
                                                                                             7
                                                                                                       8.     At all times material, Defendant PRINCESS derived substantial revenue
                                                                                             8
                                                                                                 from cruises originating and terminating in various ports throughout the world
                                                                                             9
                                                                                                 including, Los Angeles, California, San, Francisco, California, and Sydney, Australia.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10
                                                                                                       9.     At all times material, Defendant PRINCESS operated, managed,
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11
                                                                                                 maintained, supervised, chartered, and/or controlled a large commercial vessel named
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12
                                                                                                 Ruby Princess (commonly referred to as “the subject vessel”).
                                                           MIAMI, FL 33131




                                                                                            13
                                                                                                       10.    At all times material, Defendant PRINCESS transported fare-paying
                                                                                            14
                                                                                                 passengers on cruises aboard its vessel Ruby Princess.
                                                                                            15
                                                                                                       11.    This action is an action under general maritime law and the laws of
                                                                                            16
                                                                                                 California, as applicable.
                                                                                            17
                                                                                                             GENERAL ALLEGATIONS COMMON TO ALL COUNTS
                                                                                            18
                                                                                                       12.    This Class Action lawsuit involves Defendant’s (a) knowing and
                                                                                            19
                                                                                                 intentional decision to proceed with a 14-day cruise on March 8, 2020, knowing at
                                                                                            20
                                                                                                 least one of its passengers from the prior voyage had symptoms of coronavirus; (b)
                                                                                            21
                                                                                                 knowing and intentional decision to conceal from passengers at any time prior to
                                                                                            22
                                                                                                 boarding and/or while they were already onboard that there were passengers on the
                                                                                            23
                                                                                                 prior voyage with symptoms of the coronavirus and/or other passengers with
                                                                                            24
                                                                                                 symptoms of the coronavirus on the subject voyage; and (c) knowing and intentional
                                                                                            25
                                                                                                 decision to not quarantine passengers knowing passengers on the prior voyage tested
                                                                                            26
                                                                                                 positive for COVID-19 and/or knowing passengers on the March 8, 2020 cruise were
                                                                                            27

                                                                                            28                                                         3
                                                                                                                   Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 4 of 36 Page ID #:4




                                                                                                 experiencing symptoms of COVID-19. In so doing, Defendant subjected over 2,700
                                                                                             1
                                                                                                 passengers to the highly contagious coronavirus, and exposing passengers to actual
                                                                                             2
                                                                                                 risk of immediate physical injury and death.
                                                                                             3
                                                                                                      Factual Allegations Surrounding the Cruise Industry and the Coronavirus
                                                                                             4
                                                                                                           13.     In the recent months, there has been a worldwide outbreak of a new virus,
                                                                                             5
                                                                                                 the coronavirus, also known as COVID-19. The virus originated in China, and quickly
                                                                                             6
                                                                                                 spread throughout Asia, Europe, and most recently, North America.
                                                                                             7
                                                                                                           14.     The dangerous conditions associated with COVID-19 include its
                                                                                             8
                                                                                                 manifestations – severe pneumonia, acute respiratory distress syndrome (ARDS),
                                                                                             9
                                                                                                 septic shock and/or multi-organ failure1 – and/or its symptoms – fever, dry cough,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10
                                                                                                 and/or shortness of breath2 – as well as the high fatality rate associated with
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11
                                                                                                 contracting the virus.3 The dangerous conditions associated with COVID-19 also
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12
                                                                                                 include its extreme contagiousness. For example, a person with COVID-19 infects,
                                                           MIAMI, FL 33131




                                                                                            13
                                                                                                 on average, another 2.5 people, and COVID-19 is therefore more contagious than
                                                                                            14
                                                                                                 Ebola or Influenza. 4
                                                                                            15
                                                                                                           15.     There have been over one million cases worldwide and over one hundred
                                                                                            16
                                                                                                 thousand deaths as a result of the coronavirus. Those fatalities have largely been
                                                                                            17
                                                                                                 amongst the elderly population, and those with underling medical complications.
                                                                                            18
                                                                                            19   1
                                                                                                   See Centers for Disease Control and Prevention, March                         14,    2020       No   Sail   Order,
                                                                                            20 https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
                                                                                                 2
                                                                                            21      See     Mayo      Clinic,    Symptoms     and     Causes,    https://www.mayoclinic.org/diseases-
                                                                                               conditions/coronavirus/symptoms-causes/syc-20479963 (last accessed April 6, 2020); see also Centers for
                                                                                            22 Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus Disease
                                                                                               2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
                                                                                            23 ships.html.
                                                                                                 3
                                                                                            24     See Centers for Disease Control and Prevention, March 14, 2020 No Sail Order
                                                                                               https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (identifying a 3.6% global fatality
                                                                                            25 rate); Journal of the American Medical Association, Case-Fatality Rate and Characteristics of Patients
                                                                                               Dying in relation to COVID-19 in Italy, https://jamanetwork.com/journals/jama/fullarticle/2763667
                                                                                            26 (identifying a 7.2% and 2.3% fatality rate in Italy and China, respectively).
                                                                                                 4
                                                                                                     Popular Science, COVID-19 Contagiousness, https://www.popsci.com/story/health/how-diseases-spread/.
                                                                                            27

                                                                                            28                                                           4
                                                                                                                     Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 5 of 36 Page ID #:5




                                                                                                       16.    Outlined below is a timeline of events relevant to this Class Action
                                                                                             1
                                                                                                 lawsuit against Defendant. This timeline supports Defendant having actual knowledge
                                                                                             2
                                                                                                 of the dangerous conditions and/or explosive contagiousness associated with COVID-
                                                                                             3
                                                                                                 19 at the time the first Class Member contracted COVID-19:
                                                                                             4
                                                                                                       a.     December 31, 2019 – The local government in Wuhan, China, confirmed
                                                                                             5                with the World Health Organization (hereinafter “WHO”) that local
                                                                                             6                health authorities in Wuhan were treating an influx of dozens of patients
                                                                                                              with what appeared to be novel cases of pneumonia with an unknown
                                                                                             7                cause.
                                                                                             8
                                                                                                       b.     January 5-7, 2020 – China announced that the novel pneumonia cases in
                                                                                             9                Wuhan were not caused by severe acute respiratory syndrome
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10                (hereinafter “SARS”) or middle-east respiratory syndrome (hereinafter
                                                                                                              “MERS”) – but COVID-19 – which belongs to the highly-contagious
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11                family of coronaviruses, including SARS and MERS.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12
                                                                                                       c.     January 11, 2020 – The Wuhan Municipal Health Commission
                                                           MIAMI, FL 33131




                                                                                            13                announced the first death caused by COVID-19.
                                                                                            14         d.     January 20, 2020 – A situation report published by the WHO confirmed
                                                                                            15                COVID-19 cases outside of mainland China in Thailand, Japan and
                                                                                                              South Korea, which the WHO believed to have been exported from
                                                                                            16                Wuhan, China. The situation report also identified 282 positive COVID-
                                                                                            17                19 diagnoses worldwide with 278 of those positive cases within China.
                                                                                            18         e.     January 23, 2020 – Chinese authorities take the unprecedented measure
                                                                                            19                of closing off Wuhan – a city of over 11,000,000 people – to stop the
                                                                                                              spread of COVID-19.
                                                                                            20

                                                                                            21         f.     January 24, 2020 – The United States Coast Guard issued a Maritime
                                                                                                              Safety Information Bulletin (MSIB) on January 24, 2020, the entitled
                                                                                            22                Novel Coronavirus Precautions, directed to all vessel owner and
                                                                                            23                operators5. The MSIB alerted shipowners and operators of the outbreak,
                                                                                                              provided guidance and mandated that they report sick or deceased
                                                                                            24                crew/passengers to the Center for Disease Control (hereinafter the
                                                                                            25                “CDC”).

                                                                                            26 5See,https://www.maritimedelriv.com/storage/app/media/Agencies/USCG/USCG_MSIB/USHQ_MSIB_01
                                                                                                 _20_MTS_Precautions.pdf
                                                                                            27

                                                                                            28                                                       5
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 6 of 36 Page ID #:6




                                                                                                           g.      January 24, 2020 – the Department of Transportation Maritime
                                                                                             1                     Administration (hereinafter “MARAD”) issued a Maritime Security
                                                                                             2                     Communication with Industry (hereinafter “MSCI”) advisory entitled
                                                                                                                   2020-002A-Global-Novel Coronavirus Outbreak.6
                                                                                             3
                                                                                                           h.      January 30, 2020 – WHO declared COVID-19 a “global health
                                                                                             4
                                                                                                                   emergency” – recognizing that COVID-19 posed a risk beyond China.
                                                                                             5                     The U.S. Department of State issued a Level 4 (highest level) travel
                                                                                                                   advisory as it related to U.S. citizens who planned to travel to China. 7
                                                                                             6

                                                                                             7             i.      January 31, 2020 – MARAD issued another MSCI advisory entitled
                                                                                                                   2020-0004-Global-Novel Coronavirus Outbreak8 again alerting
                                                                                             8
                                                                                                                   shipowners and operators, such as the Defendant PRINCESS, to
                                                                                             9                     coronavirus outbreak and reporting requirements to the CDC. MARAD
                                                                                                                   issued a follow-up MSCI advisory on February 8, 2020 entitled 2020-
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10
                                                                                                                   0005-Global-Novel Coronavirus Outbreak.9
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11
                                                                                                           j.      February 2, 2020 – China reports that the death toll from COVID-19 in
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12                     mainland China (361) exceeded the death toll in mainland China from
                                                           MIAMI, FL 33131




                                                                                            13                     the SARS outbreak in the early 2000s (349).
                                                                                            14             k.      February 5, 2020 – Chinese officials announced that nearly 500 people
                                                                                            15
                                                                                                                   in mainland China have died as a result of COVID-19.

                                                                                            16             l.      February 5, 2020 (Diamond Princess) – Passengers aboard the Diamond
                                                                                            17
                                                                                                                   Princess near Yokohama, Japan began a two-week quarantine after nine
                                                                                                                   (9) passengers and one (1) crewmember tested positive for COVID-19
                                                                                            18                     while aboard the vessel. See infra for further details.
                                                                                            19
                                                                                                           m.      On February 13, 2020 – The CDC published the Interim Guidance for
                                                                                            20                     Ships on Managing Suspected Coronavirus Disease 2019, which
                                                                                            21                     provided guidance for ship operators, including cruise ship operators, to
                                                                                                                   help prevent, detect, and medically manage suspected COVID-19
                                                                                            22                     infections. See infra for further details.
                                                                                            23   6
                                                                                                     See, https://www.maritime.dot.gov/content/2020-002a-global-novel-coronavirus-outbreak
                                                                                            24   7
                                                                                                 Ryan Goodman and Danielle Schulkin, Timeline of the Coronavirus Pandemic and U.S. Response, Just
                                                                                            25 Security, April 13, 2020, https://www.justsecurity.org/69650/timeline-of-the-coronavirus-pandemic-and-u-
                                                                                               s-response/.
                                                                                            26   8
                                                                                                     See, https://www.maritime.dot.gov/content/2020-004-global-novel-coronavirus-outbreak
                                                                                            27   9
                                                                                                     See, https://www.maritime.dot.gov/content/2020-005-global-novel-coronavirus-outbreak

                                                                                            28                                                           6
                                                                                                                     Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 7 of 36 Page ID #:7




                                                                                             1       n.    February 21, 2020 (Grand Princess) – The Grand Princess embarks on
                                                                                             2             a voyage despite its cruise operator, Princess, having knowledge that at
                                                                                                           least one of its passengers from a prior voyage who disembarked the
                                                                                             3             Grand Princess on February 21, 2020 had symptoms of COVID-19
                                                                                             4             while aboard the vessel. See infra for further details.

                                                                                             5       o.    February 19-25, 2020 (Diamond Princess) – Following the two-week
                                                                                             6             quarantine aboard the Diamond Princess, Japanese officials announced
                                                                                                           that of the 3,711 passengers aboard the vessel, over 700 tested positive
                                                                                             7             for COVID-19 (18.8%) – the largest cluster of positive COVID-19 cases
                                                                                             8             outside of mainland China at that time. See infra for further details.
                                                                                             9       p.    March 8, 2020 – Spain (a country which boarders France to the south)
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10             reported 589 COVID-19 cases and 17 COVID-19 related deaths.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11       q.    March 9, 2020 (Grand Princess) – The Grand Princess docked in
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12             Oakland, California and its passengers were held in quarantine. Of the
                                                                                                           3,553 passengers onboard, 21 of the 46 first round of passengers tested
                                                           MIAMI, FL 33131




                                                                                            13             for COVID-19 tested positive (45%). Many passengers ultimately
                                                                                            14             refused COVID-19 testing so that they could disembark and travel to the
                                                                                                           safety of their homes quicker.
                                                                                            15

                                                                                            16       r.    March 12, 2020 – Spain reported over 3,000 COVID-19 cases and 84
                                                                                                           COVID-19 related deaths.
                                                                                            17

                                                                                            18       s.    March 14, 2020 – Spain ordered a nation-wide lockdown, banning all
                                                                                                           intra-country travel except travel to procure food, medicine and travel
                                                                                            19             related to essential business operations.

                                                                                            20       17.   The CDC’s February 13, 2020, Interim Guidance for Ships on Managing
                                                                                            21 Suspected Coronavirus Disease 2019, which provided guidance for ship operators,

                                                                                            22 including cruise ship operators, to help prevent, detect, and medically manage

                                                                                            23 suspected COVID-19 infections aboard ships, like the Ruby Princess. See the

                                                                                            24 Memorandums cited at footnote 1.

                                                                                            25       18.   In view of the fact that Dr. Grant Tarling, the Chief Medical Officer of
                                                                                            26 Defendant’s parent company Carnival Corporation, stated that Defendant has “deep

                                                                                            27

                                                                                            28                                                   7
                                                                                                             Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 8 of 36 Page ID #:8




                                                                                                 partnerships with… the U.S. Centers for Disease Control and Prevention,”10
                                                                                             1
                                                                                                 Defendant knew and/or should have been aware of this Memorandum, including, but
                                                                                             2
                                                                                                 not limited to, the dangerous conditions and/or explosive contagiousness associated
                                                                                             3
                                                                                                 with COVID-19, and it’s all but certain presence aboard the Ruby Princess at that
                                                                                             4
                                                                                                 time.
                                                                                             5
                                                                                                         19.       This Memorandum provided cruise vessel operators, like Defendant,
                                                                                             6
                                                                                                 with numerous helpful considerations to assist in detecting and preventing the spread
                                                                                             7
                                                                                                 of COVID-19 amongst its crewmembers, passengers and its vessels at large, some of
                                                                                             8
                                                                                                 which include:
                                                                                             9
                                                                                                                “Early detection, prevention, and control of Coronavirus Disease 2019
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10                   (COVID-19) on ships is important to protect the health of travelers on
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                            11                   ships and to avoid transmission of the virus by disembarking passengers
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                                                 and crew members who are suspected of having COVID-19”;
                                                                                            12
                                                           MIAMI, FL 33131




                                                                                            13                     “Identifying and isolating passengers and crew with possible symptoms
                                                                                                                   of COVID-19 as soon as possible is needed to minimize transmission of
                                                                                            14
                                                                                                                   this virus”;
                                                                                            15
                                                                                                                “To reduce spread of respiratory infections including COVID-19, CDC
                                                                                            16
                                                                                                                 recommends that ships encourage crew members and passengers to
                                                                                            17

                                                                                            18
                                                                                                                       Postpone travel when sick

                                                                                            19                         Watch their health
                                                                                            20
                                                                                                                       Self-isolate and inform the onboard medical center immediately if
                                                                                            21                          they develop a fever (100.4oF / 38oC or higher), begin to feel
                                                                                            22
                                                                                                                        feverish, or develop other signs or symptoms of sickness

                                                                                            23                         Use respiratory, cough, and hand hygiene
                                                                                            24

                                                                                            25
                                                                                                 10
                                                                                                  This information was posted on PRINCESS’ website in a video regarding Enhanced Boarding Procedures
                                                                                            26 due  to COVID-19 on February 29, 2020. See Princess Cruise Lines, Ltd., Enhanced Boarding Procedures
                                                                                               and Onboard Preventative Measures, PRINCESS CRUISE LINES, LTD., February 29, 2020,
                                                                                               https://www.princess.com/news/notices_and_advisories/notices/dr-grant-tarling-chief-medical-officer.html
                                                                                            27 (last visited April 22, 2020).

                                                                                            28                                                          8
                                                                                                                    Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 9 of 36 Page ID #:9




                                                                                                                             Advise passengers and crew of the importance of covering
                                                                                             1                                coughs and sneezes with a tissue. Dispose used tissues
                                                                                             2                                immediately in a disposable container (e.g., plastic bag) or
                                                                                                                              a washable trash can.
                                                                                             3

                                                                                             4                               Remind passengers and crew members to wash their hands
                                                                                                                              often with soap and water, especially after coughing or
                                                                                             5
                                                                                                                              sneezing. If soap and water are not available, they can use
                                                                                             6                                a hand sanitizer containing 60%-95% alcohol)”
                                                                                             7
                                                                                                              “Deny boarding of a passenger or crew member who is suspected to
                                                                                             8                 have COVID-19 infection based on signs and symptoms plus travel
                                                                                                               history in China or other known exposure at the time of embarkation”;
                                                                                             9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                            10                “Passengers and crewmembers who have had high-risk exposures to a
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                                               person suspected of having COVID-19 should be quarantined in their
                                                                                            11
                                                                                                               cabins. All potentially exposed passengers, cruise ship medical staff, and
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                            12                 crew members should self-monitor under supervision of ship medical
                                                                                                               staff or telemedicine providers until 14 days after the last possible
                                                           MIAMI, FL 33131




                                                                                            13
                                                                                                               exposure”;
                                                                                            14

                                                                                            15                “Isolate passengers or crew onboard who are suspected of having
                                                                                                               COVID-19 infection in a single-occupancy cabin with the door closed
                                                                                            16                 until symptoms are improved.”
                                                                                            17
                                                                                                 See Centers for Disease Control and Prevention, Interim Guidance for Ships on
                                                                                            18
                                                                                                 Managing Suspected Coronavirus Disease 2019, (last updated February 18, 2020)
                                                                                            19
                                                                                                 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.
                                                                                            20
                                                                                                       20.      According to Dr. Martin Cetron, the Director of the CDC’s Division of
                                                                                            21
                                                                                                 Global Migration and Quarantine, cruise ships have a higher risk of infectious disease
                                                                                            22
                                                                                                 spread than arenas, theaters and restaurants. 11
                                                                                            23
                                                                                                       21.      Defendant and the cruise industry got an early warning of how easily the
                                                                                            24
                                                                                                 virus could spread on its massive ocean liners when the first cases emerged on the
                                                                                            25
                                                                                                 11
                                                                                            26   Taylor Dolven, Sarah Blaskey, Nicholas Nehamas, and Alex Harris, COVID CRUISES: Cruise Ships Sailed
                                                                                               on Despite the Coronavirus. Thousands of People Paid the Price, MIAMI HERALD, April 23, 2020,
                                                                                               https://www.miamiherald.com/news/business/tourism-cruises/article241640166.html (last visited April 23,
                                                                                            27 2020).

                                                                                            28                                                        9
                                                                                                                  Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 10 of 36 Page ID #:10




                                                                                                  Diamond Princess, also owned and operated by Defendant, in early February 2020 in
                                                                                              1
                                                                                                  Yokohama Harbor. The outbreak began with ten cases, and rapidly multiplied to
                                                                                              2
                                                                                                  seven hundred cases, as a result of the flawed two week quarantine on the ship.
                                                                                              3
                                                                                                          22.      Defendant and the cruise industry got another warning of how severe the
                                                                                              4
                                                                                                  virus could spread on cruise ships when the Grand Princess, also owned by
                                                                                              5
                                                                                                  Defendant, had a breakout in late February 2020 off the coast of California. Princess
                                                                                              6
                                                                                                  had knowledge that at least one of its passengers from a prior voyage who
                                                                                              7
                                                                                                  disembarked February 21, 2020, had symptoms of coronavirus, and yet it made the
                                                                                              8
                                                                                                  conscious decision to proceed with the voyage that began on February 21, 2020, with
                                                                                              9
                                                                                                  another three thousand passengers on an infected ship. Prior to boarding the February
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  21, 2020 voyage on the Grand Princess, passengers were simply asked to fill out a
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  piece of paper confirming they were not sick. Not one passenger was questioned, let
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  alone examined in any capacity. As a result of Princess’ lackadaisical approach to the
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  safety of passengers and crew, 103 passengers tested positive for the coronavirus and
                                                                                             14
                                                                                                  two people have died so far.
                                                                                             15
                                                                                                          23.      The Center for Disease Control (CDC) issued a statement on February
                                                                                             16
                                                                                                  18, 2020 that “the rate of new reports of positives new on board [the Diamond
                                                                                             17
                                                                                                  Princess], especially among those without symptoms, highlights the high burden of
                                                                                             18
                                                                                                  infection on the ship and potential for ongoing risk.” Seven of the Diamond
                                                                                             19
                                                                                                  Princess’ passengers died as a result of COVID-19.
                                                                                             20
                                                                                                          24.      Defendant’s Chief Medical Officer Dr. Grant Tarling took to the media
                                                                                             21
                                                                                                  in late February 2020 to reassure crew and future passengers “we’ve learned from our
                                                                                             22
                                                                                                  recent experiences,’ and the measures would in part ‘enhance the cruising experience
                                                                                             23
                                                                                                  so it continues to be an exceptional and safe way to travel.”12
                                                                                             24

                                                                                             25
                                                                                                  12
                                                                                             26      Duncan McNab, Coronavirus Australia: Explosive Developments in Ruby Princess Cruise Ship Saga, 7NEWS, April
                                                                                                  5,    2020,    https://7news.com.au/lifestyle/health-wellbeing/coronavirus-australia-explosive-developments-in-ruby-
                                                                                                  princess-cruise-ship-saga-c-957325 (last visited April 22, 2020).
                                                                                             27

                                                                                             28                                                           10
                                                                                                                      Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 11 of 36 Page ID #:11




                                                                                                         25.      On February 29, 2020, in a videotaped message regarding COVID-19,
                                                                                              1
                                                                                                  posted on PRINCESS’ website and its YouTube page, Dr. Tarling stated “in light of
                                                                                              2
                                                                                                  the global spread of coronavirus” Defendant have updated its boarding procedures
                                                                                              3
                                                                                                  onboard all its ships, including “temperature checks of all boarding guests,” and
                                                                                              4
                                                                                                  “conducting thorough passport review and verification ensure guests have not
                                                                                              5
                                                                                                  traveled within the past 14 days to countries where there is a travel restriction or health
                                                                                              6
                                                                                                  alert due to widespread coronavirus spread.”13 Yet, PRINCESS did not do such for
                                                                                              7
                                                                                                  the boarding of the March 8, 2020 Ruby Princess cruise.
                                                                                              8
                                                                                                         26.      It would only stand to reason, that knowing of these prior traumatic
                                                                                              9
                                                                                                  outbreaks on another of its vessels less than a month prior to the subject voyage on
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  the Ruby Princess, that Defendant PRINCESS would have learned to take all
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  necessary precautions to keep its passengers, crew and the general public safe. This
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  likely would have meant that the voyage, in its entirety, would have been cancelled.
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  Despite knowing full well of the tremendous risk faced by all the passengers (and
                                                                                             14
                                                                                                  crew) aboard, Defendant PRINCESS set sail. For this reason and those further stated
                                                                                             15
                                                                                                  herein, Plaintiffs and others similarly situated have contracted the coronavirus and/or
                                                                                             16
                                                                                                  are now at an actual risk of immediate physical injury and death proximately caused
                                                                                             17
                                                                                                  by Defendant’s negligence.
                                                                                             18
                                                                                                                      Factual Allegations Surrounding the Coronavirus
                                                                                             19
                                                                                                                           Outbreak on the Ruby Princess Voyage
                                                                                             20
                                                                                                         27.      On February 24, 2020, passengers embarked on the Ruby Princess in
                                                                                             21
                                                                                                  Sydney, Australia, which for some passengers would be a 26-night cruise with the
                                                                                             22
                                                                                                  Ruby Princess returning to Sydney, Australia on March 8, 2020.
                                                                                             23
                                                                                                         28.      On or about February 19, 2020, Defendant became aware of at least one
                                                                                             24
                                                                                                  passenger showing symptoms of COVID-19 onboard the Ruby Princess, but
                                                                                             25

                                                                                             26   13
                                                                                                   Jacquie McNish, Rebecca Smith, Erin Ailworth, and Rachel Pannett, Cruise Ships Set Sail Knowing the Deadly Risk
                                                                                                to Passengers and Crew, WSJ, May 1, 2020, https://www.wsj.com/articles/cruise-ships-set-sail-knowing-the-deadly-
                                                                                             27 risk-to-passengers-and-crew-11588346502 (last visited May 4, 2020).

                                                                                             28                                                          11
                                                                                                                     Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 12 of 36 Page ID #:12




                                                                                                  Defendant did not take any extra precautions.
                                                                                              1
                                                                                                        29.   During the February 24, 2020 voyage on the Ruby Princess, 158
                                                                                              2
                                                                                                  passengers on board became sick, with 13 registering high temperatures—a known
                                                                                              3
                                                                                                  symptom of COVID-19. Accordingly, this information would constitute a “hazardous
                                                                                              4
                                                                                                  condition” pursuant to 33 CFR § 160.216, and would have required Defendant to
                                                                                              5
                                                                                                  report this information pursuant to 42 CFR 71.1.
                                                                                              6
                                                                                                        30.   When the Ruby Princess was arriving back to Sydney on March 8, 2020,
                                                                                              7
                                                                                                  nine passengers were tested for COVID-19. Yet, Defendant failed to inform
                                                                                              8
                                                                                                  passengers embarking on the March 8, 2020 Ruby Princess cruise that these
                                                                                              9
                                                                                                  passengers were experiencing symptoms of COVID-19, necessitating testing for such.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  At least two of these passengers tested positive for COVID-19 during the March 8,
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  2020 voyage on the Ruby Princess, which Defendant were aware of.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                        31.   On the morning of March 8, 2020, the Ruby Princess arrived back in
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  Sydney, Australia from its previous voyage. Within just a few hours, PRINCESS
                                                                                             14
                                                                                                  allowed new passengers to board the ship without adequately sanitizing the Ruby
                                                                                             15
                                                                                                  Princess, including, but not limited to, incorporating UV lights into the filtration
                                                                                             16
                                                                                                  systems and/or antimicrobial sanitizing equipment. In addition, PRINCESS did not
                                                                                             17
                                                                                                  have a third-party indoor environmental professional verify that common use areas
                                                                                             18
                                                                                                  and surfaces of the vessel were reasonably safe for passengers and/or crewmembers.
                                                                                             19
                                                                                                        32.   Before boarding the Ruby Princess on March 8, 2020, passengers
                                                                                             20
                                                                                                  contacted PRINCESS over their concerns of the vessel’s safety surrounding the
                                                                                             21
                                                                                                  coronavirus. PRINCESS assured passengers its vessel was not affected by the
                                                                                             22
                                                                                                  coronavirus, was safe, and that there was no need for concern. In addition, PRINCESS
                                                                                             23
                                                                                                  instructed passengers that they would not be reimbursed if they cancelled their March
                                                                                             24
                                                                                                  8, 2020 voyage on the Ruby Princess.
                                                                                             25
                                                                                                        33.   Relying on PRINCESS’ assurances, passengers embarked on the Ruby
                                                                                             26
                                                                                                  Princess on March 8, 2020 for a New Zealand cruise.
                                                                                             27

                                                                                             28                                                     12
                                                                                                                Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 13 of 36 Page ID #:13




                                                                                                        34.   Defendant did not inform passengers that were scheduled to board the
                                                                                              1
                                                                                                  Ruby Princess on March 8, 2020, that passengers from the prior voyage had symptoms
                                                                                              2
                                                                                                  of COVID-19 and/or inform passengers that other passengers aboard the Ruby
                                                                                              3
                                                                                                  Princess had been exposed to and might be carrying COVID-19 and/or that
                                                                                              4
                                                                                                  passengers were at a significantly increased risk of exposure to COVID-19. If
                                                                                              5
                                                                                                  passengers were made aware of this significantly increased risk of exposure prior to
                                                                                              6
                                                                                                  boarding the ship in Sydney, Australia they would have never boarded the Ruby
                                                                                              7
                                                                                                  Princess, and/or never contracted COVID-19.
                                                                                              8
                                                                                                        35.   In fact, before boarding the Ruby Princess, Defendant sent text messages
                                                                                              9
                                                                                                  to passengers, advising that boarding would be delayed and to leave the terminal and
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  return after 5pm. However, Defendant failed to inform passengers that boarding was
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  delayed due to testing for COVID-19 administered to passengers on the prior voyage
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  showing symptoms for such. The following is a photograph of the text messages
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  Defendant sent to passengers awaiting to board the Ruby Princess on March 8, 2020:
                                                                                             14

                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18
                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25
                                                                                                        36.   Before boarding the Ruby Princess, PRINCESS failed to deny boarding
                                                                                             26
                                                                                                  to passengers and/or crewmembers who showed symptoms of the coronavirus and/or
                                                                                             27

                                                                                             28                                                     13
                                                                                                                Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 14 of 36 Page ID #:14




                                                                                                  travel history in China or other known exposure at the time of embarkation, including
                                                                                              1
                                                                                                  but not limited to, Japan, Italy, and South Korea. Defendant’s actions and/or
                                                                                              2
                                                                                                  omissions were a direct violation of the CDC’s Interim Guidance for Ships on
                                                                                              3
                                                                                                  Managing Suspected Coronavirus Disease 2019.
                                                                                              4
                                                                                                        37.    During the boarding process on March 8, 2020, passengers were not
                                                                                              5
                                                                                                  questioned, nor medically examined, including, but not limited to, temperature taken,
                                                                                              6
                                                                                                  before PRINCESS allowed passengers onboard the Ruby Princess. This was a clear
                                                                                              7
                                                                                                  inconsistent action to PRINCESS guarantee that it would check boarding guest’s
                                                                                              8
                                                                                                  temperatures made on PRINCESS’ website on February 29, 2020. As a result,
                                                                                              9
                                                                                                  PRINCESS exposed Plaintiffs and others similarly situated to exposure of COVID-
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  19 and/or to an actual risk of immediate physical injury and/or death.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                        38.    To make matters even worse, there was a group of passengers onboard
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  the March 8, 2020 voyage on the Ruby Princess, who were also on the prior voyage,
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  that were exposed to the passengers on the prior voyage that tested positive for
                                                                                             14
                                                                                                  COVID-19.
                                                                                             15
                                                                                                        39.    During the voyage, as should have been anticipated, a coronavirus
                                                                                             16
                                                                                                  outbreak occurred on the Ruby Princess. The outbreak was considered so severe that
                                                                                             17
                                                                                                  the Ruby Princess was denied entry to ports-of-call due to how contagious, novel, and
                                                                                             18
                                                                                                  deadly the coronavirus is.
                                                                                             19
                                                                                                        40.    On or about March 13, 2020, a passenger on the prior voyage who
                                                                                             20
                                                                                                  showed symptoms of COVID-19 and was tested for such when the Ruby Princess
                                                                                             21
                                                                                                  returned to port, tested positive for COVID-19.
                                                                                             22
                                                                                                        41.    By March 14, 2020, five passengers developed symptoms of the
                                                                                             23
                                                                                                  coronavirus on board the Ruby Princess. Yet, Defendant took no action and did not
                                                                                             24
                                                                                                  inform passengers about their actual risk of exposure of COVID-19 and/or to an actual
                                                                                             25
                                                                                                  risk of immediate physical injury and/or death.
                                                                                             26
                                                                                                        42.    On or about March 15, 2020, Defendant administered forms to
                                                                                             27

                                                                                             28                                                      14
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 15 of 36 Page ID #:15




                                                                                                  passengers, requesting information on whether the passenger had experienced a cough
                                                                                              1
                                                                                                  or fever. However, at no point did Defendant inform passengers that there were
                                                                                              2
                                                                                                  suspected cases of coronavirus on board the Ruby Princess. Had passengers been
                                                                                              3
                                                                                                  informed of the cases of coronavirus on board the Ruby Princess, they would have
                                                                                              4
                                                                                                  never boarded and/or disembarked the vessel at one of the various port-of-calls.
                                                                                              5
                                                                                                        43.     On or about March 15, 2020, Australia announced it was closing its
                                                                                              6
                                                                                                  borders to cruise ships. Later that day, announcements were made that special
                                                                                              7
                                                                                                  arrangements were in place for the Ruby Princess as it had only been to New Zealand.
                                                                                              8
                                                                                                        44.     On or about March 15, 2020, the Ruby Princess was in Napier, New
                                                                                              9
                                                                                                  Zealand, when the Defendant informed passengers the vessel would be heading back
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  to Sydney, Australia earlier than planned due to weather issues. However, a
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  crewmember onboard the Ruby Princess told 7NEWS that explanation was a sham. 14
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                        45.     A week after the Ruby Princess visited Napier, New Zealand, Dr. Rachel
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  Eyra, a district medical officer in New Zealand, confirmed that one new case of
                                                                                             14
                                                                                                  COVID-19 was connected to the Ruby Princess, and requested that any local who had
                                                                                             15
                                                                                                  been in contact with Ruby Princess passengers for more than 15 minutes—and was
                                                                                             16
                                                                                                  symptomatic—to call their hotline.15
                                                                                             17
                                                                                                        46.     At all times material, during the cruise on the Ruby Princess, passengers
                                                                                             18
                                                                                                  were allowed unfettered access to the pools, gym, and buffets, despite knowing
                                                                                             19
                                                                                                  passengers on the prior voyage tested positive for COVID-19 and passengers on the
                                                                                             20
                                                                                                  March 8, 2020 voyage had symptoms of COVID-19, which further put passengers at
                                                                                             21
                                                                                                  an actual risk of exposure to coronavirus. Defendant’s actions and/or omissions were
                                                                                             22
                                                                                                  in direct violation of CDC guidelines for Ships on Managing Suspected Coronavirus
                                                                                             23

                                                                                             24   14
                                                                                                  Duncan McNab, Coronavirus Australia: Explosive Developments in Ruby Princess Cruise Ship Saga,
                                                                                             25 7N EWS, April 5, 2020, https://7news.com.au/lifestyle/health-wellbeing/coronavirus-australia-explosive-
                                                                                                developments-in-ruby-princess-cruise-ship-saga-c-957325 (last visited April 22, 2020).
                                                                                             26   15
                                                                                                   Pamela Williams, Ruby Princess passengers in the dark, FINANCIAL REVIEW, April 16, 2020,
                                                                                                https://www.afr.com/policy/health-and-education/ruby-princess-passengers-in-the-dark-20200415-p54jyx
                                                                                             27 (last visited April 22, 2020).

                                                                                             28                                                       15
                                                                                                                  Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 16 of 36 Page ID #:16




                                                                                                  Disease 2019, revised on February 18, 2020.
                                                                                              1
                                                                                                        47.     In regards to managing passengers and crew after exposure, the CDC
                                                                                              2
                                                                                                  guidelines for Ships on Managing Suspected Coronavirus Disease 2019 states:
                                                                                              3
                                                                                                        “Passengers and crewmembers who have had high-risk exposures to a
                                                                                              4
                                                                                                        person suspected of having COVID-19 should be quarantined in their
                                                                                              5         cabins. All potentially exposed passengers, cruise ship medical staff, and
                                                                                              6         crew members should self-monitor under supervision of ship medical
                                                                                                        staff or telemedicine providers until 14 days after the last possible
                                                                                              7
                                                                                                        exposure.”16
                                                                                              8

                                                                                              9         48.     On or about March 16, 2020, Defendant advised the Australian
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10 Department of Agriculture, Water and the Environment that 128 passengers and/or
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11 crewmembers were showing symptoms of the coronavirus in the past 14 days.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12 However, Defendant failed to inform passengers of such conditions and their actual
                                                           MIAMI, FL 33131




                                                                                             13 risk of exposure to COVID-19.

                                                                                             14         49.     The next day, the NSW Health department of Australia sought more
                                                                                             15 information, and requested passengers and/or crewmembers with COVID-19-like

                                                                                             16 and/or flu-like symptoms be isolated, be given masks and gloves, and informing other

                                                                                             17 passengers on board the Ruby Princess be informed. However, Defendant did not

                                                                                             18 follow the NSW Health’s recommendations, and continued with cruise as if there
                                                                                             19 were no issues.

                                                                                             20         50.     On or about March 18, 2020, Defendant’s physician on board the Ruby
                                                                                             21 Princess advised the NSW Health that the vessel had two passengers with upper

                                                                                             22 respiratory tract infections needing an ambulance on arrival and that 15 viral swabs

                                                                                             23 had been taken from ill passengers, which had tested negative for the flu.

                                                                                             24         51.     This information prompted port authorities to deny the Ruby Princess
                                                                                             25 permission to dock in Sydney, Australia. However, upon information and belief, a

                                                                                             26   16
                                                                                                   See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected
                                                                                                Coronavirus Disease 2019, (last updated February 18, 2020)
                                                                                             27 https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

                                                                                             28                                                        16
                                                                                                                   Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 17 of 36 Page ID #:17




                                                                                                  representative from Defendant and/or its parent company Carnival Corporation,
                                                                                              1
                                                                                                  contacted the port authorities to inform the ambulance was not requested due to
                                                                                              2
                                                                                                  COVID-19 concerns. Accordingly, the Ruby Princess was granted permission to dock
                                                                                              3
                                                                                                  in Sydney, Australia. One of the passengers who was transported by ambulance from
                                                                                              4
                                                                                                  the Ruby Princess to the hospital in Sydney, Australia, died five days later of COVID-
                                                                                              5
                                                                                                  19 complications.17 This highlights the theme of deceiving conduct perpetuated by
                                                                                              6
                                                                                                  the Defendant.
                                                                                              7
                                                                                                        52.     On or about March 18, 2020, passengers were still allowed unfettered
                                                                                              8
                                                                                                  access to public areas around the ship, and congregating in large groups as follows:
                                                                                              9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                           MIAMI, FL 33131




                                                                                             13

                                                                                             14

                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18
                                                                                             19

                                                                                             20         53.     On March 19, 2020, the Ruby Princess docked in Sydney, Australia, to

                                                                                             21 allow for the disembarkation process of passengers. When passengers were instructed

                                                                                             22 to leave their staterooms to meet at disembarkation areas aboard the vessel for further

                                                                                             23 directions, Defendant did not direct passengers to distance themselves from other

                                                                                             24 passengers, and did not provide masks or gloves to passengers, which further put

                                                                                             25 passengers at an actual, heightened risk of exposure to the coronavirus.

                                                                                             26   17
                                                                                                   Matilda Boseley, Criminal investigation launched into Ruby Princess cruise ship coronavirus disaster,
                                                                                                THE GUARDIAN, April 5, 2020, https://www.theguardian.com/world/2020/apr/05/criminal-investigation-
                                                                                             27 launched-ruby-princess-cruise-ship-coronavirus-disaster (last visited April 22, 2020).

                                                                                             28                                                        17
                                                                                                                   Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 18 of 36 Page ID #:18




                                                                                                        54.     On March 20, 2020, Defendant provided an Advisory Updated to its
                                                                                              1
                                                                                                  passengers who sailed on the March 8, 2020 Ruby Princess cruise, informing those
                                                                                              2
                                                                                                  passengers that three guests and a crewmember on the subject cruise tested positive
                                                                                              3
                                                                                                  for COVID-19. Defendant admitted that all four had reported symptoms of COVID-
                                                                                              4
                                                                                                  19 during the cruise. The following is the update Defendant provided to passengers
                                                                                              5
                                                                                                  that had disembarked the Ruby Princess the day before:
                                                                                              6

                                                                                              7

                                                                                              8

                                                                                              9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                        55.     On March 22, 2020, the NSW Health authorities sent Plaintiffs and other
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  former passengers of the Ruby Princess a text message, warning of the following:
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                        “NSW Health has been advised that several passengers on the Ruby
                                                                                             14
                                                                                                        Princess cruise ship that arrived in Sydney on Thursday 19 March
                                                                                             15         2020 have been diagnosed with COVID-19.
                                                                                                        "These passengers were diagnosed after disembarking but were likely
                                                                                             16
                                                                                                        infectious while on the ship. As you have been identified as a
                                                                                             17         passenger on this ship, you are considered a close contact. More
                                                                                                        information about being a close contact can be found at this link …”18
                                                                                             18
                                                                                             19         56.     As a result of Defendant’s deceiving conduct, the Australian authorities
                                                                                             20 have launched a criminal probe into the handling of the Ruby Princess ordeal

                                                                                             21 mentioned above. The Australian police question Defendant transparency in

                                                                                             22 contextualizing the true patient/crew health conditions relevant to COVID-19.

                                                                                             23         57.     If Plaintiffs and others similarly situated passengers had known that
                                                                                             24 passengers from the Ruby Princess’ prior voyage on February 24, 2020 had suffered

                                                                                             25 from COVID-19, and/or that passengers exposed to COVID-19 on the prior voyage

                                                                                             26   18
                                                                                                   Pamela Williams, Ruby Princess passengers in the dark, FINANCIAL REVIEW, April 16, 2020,
                                                                                                https://www.afr.com/policy/health-and-education/ruby-princess-passengers-in-the-dark-20200415-p54jyx
                                                                                             27 (last visited April 22, 2020).

                                                                                             28                                                       18
                                                                                                                  Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 19 of 36 Page ID #:19




                                                                                                  had remained onboard the Ruby Princess, Plaintiffs and all others similarly situated
                                                                                              1
                                                                                                  would not have boarded and/or sailed on the March 8, 2020 roundtrip to New Zealand.
                                                                                              2
                                                                                                        58.     As a result of Defendant’s grossly negligent approach to the safety of the
                                                                                              3
                                                                                                  passengers on board the Ruby Princess, its passengers and crew aboard the Ruby
                                                                                              4
                                                                                                  Princess were at an actual risk of immediate physical injury and death.
                                                                                              5
                                                                                                        59.     Consequently, thousands of passengers on the Ruby Princess were
                                                                                              6
                                                                                                  subjected to the risk of contracting the highly contagious coronavirus as a result of
                                                                                              7
                                                                                                  Defendant’s failure to warn passengers at any time prior to boarding and/or while they
                                                                                              8
                                                                                                  were already onboard that there were other passengers with symptoms of the
                                                                                              9
                                                                                                  coronavirus, and Defendant’s grossly negligent approach to the safety of the
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  passengers.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                        60.     As a result of Defendant’s actions and/or omissions, Plaintiffs and others
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  similarly situated were consequently forced to quarantine for over two weeks, some
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  of which had high fevers, dry coughs, shortness of breath, and a serious risk of
                                                                                             14
                                                                                                  imminent death– all of which could have been easily avoided if simply given the
                                                                                             15
                                                                                                  choice to stay at home and reschedule the cruise and/or cancelled the subject cruise
                                                                                             16
                                                                                                  and/or implemented reasonable policies and procedures to prevent the spread of the
                                                                                             17
                                                                                                  highly contagious coronavirus.
                                                                                             18
                                                                                                        61.     As a direct and proximate result of Defendant’s actions and/or omissions,
                                                                                             19
                                                                                                  Plaintiff James Heinzer became infected, was diagnosed and treated for COVID-19
                                                                                             20
                                                                                                  in an intensive care unit in a foreign country.
                                                                                             21
                                                                                                        62.     As a direct and proximate result of Defendant’s actions and/or omissions,
                                                                                             22
                                                                                                  Plaintiff Barbara Heinzer became infected, was diagnosed and treated for COVID-19.
                                                                                             23
                                                                                                        63.     As a direct and proximate result of Defendant’s actions and/or omissions,
                                                                                             24
                                                                                                  Plaintiffs and all others similarly situated onboard the Ruby Princess have suffered
                                                                                             25
                                                                                                  injuries and emotional distress of the nature and type that reasonable persons would
                                                                                             26
                                                                                                  suffer under the circumstances alleged in the Complaint, including, but not limited to,
                                                                                             27

                                                                                             28                                                       19
                                                                                                                  Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 20 of 36 Page ID #:20




                                                                                                  suffering, anguish, fright, horror, nervousness, grief, anxiety, worry shock, and were
                                                                                              1
                                                                                                  traumatized by the fear of developing COVID-19.
                                                                                              2
                                                                                                          64.   Defendant is fully aware of the impact this incident has had on
                                                                                              3
                                                                                                  passengers as PRINCESS’ President, Jan Swartz, sent an email to former passengers
                                                                                              4
                                                                                                  that sailed on the March 8, 2020 Ruby Princess cruise, offering counseling services
                                                                                              5
                                                                                                  to former passengers:
                                                                                              6

                                                                                              7

                                                                                              8

                                                                                              9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                           MIAMI, FL 33131




                                                                                             13

                                                                                             14

                                                                                             15

                                                                                             16           65.   It is expected that Plaintiffs and all others similarly situated onboard the

                                                                                             17 Ruby Princess will continue to suffer and will require medical services in the future.

                                                                                             18 They have and will suffer medical expenses, lost earnings and earning capacity as a
                                                                                             19 result.

                                                                                             20           66.   Defendant’s negligent misconduct was predicated on a profit motive

                                                                                             21 because, simply put, cruise lines like Defendant make no money when passengers

                                                                                             22 don’t sail. Defendant’s knowing, intentional and reckless conduct subjects Defendant

                                                                                             23 to the imposition of punitive damages. This voyage set sail knowing it was a virtual

                                                                                             24 certainty that there would be an outbreak, similar, if not identical, to those which

                                                                                             25 PRINCESS’ other vessels (Diamond Princess and Grand Princess) had already very
                                                                                                  publicly faced. This callous disregard for the safety and well-being of its passengers
                                                                                             26
                                                                                                  must be answered for.
                                                                                             27

                                                                                             28                                                       20
                                                                                                                  Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 21 of 36 Page ID #:21




                                                                                                        67.   Each and all of the foregoing conditions, including but not limited to, the
                                                                                              1
                                                                                                  actual risk of exposure to the coronavirus, were known to Defendant prior to the time
                                                                                              2
                                                                                                  the Ruby Princess set for sail on its voyage on February 21, 2020, with James Heinzer
                                                                                              3
                                                                                                  and Barbara Heinzer, and all other passengers similarly situated. Defendant subjected
                                                                                              4
                                                                                                  over 2,000 passengers to the highly contagious coronavirus, and exposed passengers
                                                                                              5
                                                                                                  to actual risk of immediate physical injury and death due to its (a) knowing and
                                                                                              6
                                                                                                  intentional decision to proceed with a 14-day cruise on March 8, 2020, knowing at
                                                                                              7
                                                                                                  least one of its passengers from the prior voyage had symptoms of coronavirus; (b)
                                                                                              8
                                                                                                  knowing and intentional decision to conceal from passengers at any time prior to
                                                                                              9
                                                                                                  boarding and/or while they were already onboard that there were passengers on the
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  prior voyage with symptoms of the coronavirus and/or other passengers with
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  symptoms of the coronavirus on the subject voyage; and (c) knowing and intentional
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  decision to not quarantine passengers knowing passengers on the prior voyage tested
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  positive for COVID-19 and/or knowing passengers on the March 8, 2020 cruise were
                                                                                             14
                                                                                                  experiencing symptoms of COVID-19.
                                                                                             15
                                                                                                                           CLASS ACTION ALLEGATIONS
                                                                                             16
                                                                                                        68.   This action is brought by Plaintiffs on their own behalf, and on behalf of
                                                                                             17
                                                                                                  all others similarly situated, under the provisions of Rule 23(a) and 23(b)(3) of the
                                                                                             18
                                                                                                  Federal Rules of Civil Procedure. This action satisfies the applicable numerosity,
                                                                                             19
                                                                                                  commonality, typicality, adequacy, predominance, and/or superiority requirements of
                                                                                             20
                                                                                                  the Federal Rules of Civil Procedure.
                                                                                             21
                                                                                                        69.   The Class so represented by the Plaintiffs in this action, and of which
                                                                                             22
                                                                                                  Plaintiff is a member, consists of all passengers aboard the Ruby Princess cruises on
                                                                                             23
                                                                                                  February 24, 2020, and/or March 8, 2020.
                                                                                             24
                                                                                                        70.   The class of passengers were subjected to severe distress both physical,
                                                                                             25
                                                                                                  psychological and emotional; endured pain and suffering, along with physical and
                                                                                             26
                                                                                                  emotional injury as a result of Defendant’s negligence and/or gross negligence and/or
                                                                                             27

                                                                                             28                                                     21
                                                                                                                Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 22 of 36 Page ID #:22




                                                                                                  intentional conduct.
                                                                                              1
                                                                                                        71.    The exact number of members of the class is unknown at this time, but
                                                                                              2
                                                                                                  it is estimated that there are in excess of 2600 members. The class is so numerous that
                                                                                              3
                                                                                                  joinder of all members is impracticable, and the class action procedure is more
                                                                                              4
                                                                                                  practical, inclusive, and cost-efficient than numerous individual lawsuits on the same
                                                                                              5
                                                                                                  common questions of law and fact. Class Members are readily identifiable from
                                                                                              6
                                                                                                  information and records in PRINCESS’ custody, control, or possession, and from
                                                                                              7
                                                                                                  records kept by the CDC and Department of Health and Human Services. This action
                                                                                              8
                                                                                                  satisfies the requirements of Rule 23(a)(1).
                                                                                              9
                                                                                                        72.    There are common questions of law and fact that relate to and effect the
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  rights of each member of the class and the relief sought is common to the entire class.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  The same misconduct on the part of Defendant caused the same or similar injury to
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  each class member. All class members seek damages under the general maritime law
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  of the United States for Intentional Infliction of Emotional Distress, Negligent
                                                                                             14
                                                                                                  Infliction of Emotional Distress and Negligence. Accordingly, this action satisfies
                                                                                             15
                                                                                                  the requirement of Rule 23(a)(2).
                                                                                             16
                                                                                                        73.    The claims of Plaintiff are typical of the claims of the class, in that the
                                                                                             17
                                                                                                  claims of all members of the class, including Plaintiff, depend upon a virtually
                                                                                             18
                                                                                                  identical showing of the acts and omissions of Defendant, giving rise to the right of
                                                                                             19
                                                                                                  Plaintiff to the relief sought herein. Defendant were at all times material hereto
                                                                                             20
                                                                                                  engaged in the same conduct to the detriment of the entire class of Plaintiffs.
                                                                                             21
                                                                                                  Accordingly, this action satisfies the requirements of Rule 23(a)(3).
                                                                                             22
                                                                                                        74.    Plaintiff is the representative party for the class, and is able to, and will,
                                                                                             23
                                                                                                  fairly and adequately protect the interests of the class. There is no conflict between
                                                                                             24
                                                                                                  Plaintiff and other members of the class with respect to this action, or with respect to
                                                                                             25
                                                                                                  the claims for relief herein. The attorneys for Plaintiff are experienced and capable in
                                                                                             26
                                                                                                  the field of maritime claims for cruise ship passenger injury, including class actions,
                                                                                             27

                                                                                             28                                                      22
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 23 of 36 Page ID #:23




                                                                                                  and have successfully represented claimants in other litigation of this nearly exact
                                                                                              1
                                                                                                  nature.     Three of the attorneys designated as counsel for Plaintiff, Carol L.
                                                                                              2
                                                                                                  Finklehoffe, Jason R. Margulies (Florida Bar Board Certified in Admiralty and
                                                                                              3
                                                                                                  Maritime Law) and Michael A. Winkleman, will actively conduct and be responsible
                                                                                              4
                                                                                                  for Plaintiff’s case herein. Accordingly, this action satisfies the requirement of Rule
                                                                                              5
                                                                                                  23(a)(4).
                                                                                              6
                                                                                                        75.      This action is properly maintained as a class action under Rule 23(b)(3)
                                                                                              7
                                                                                                  inasmuch as questions of law and fact common to the members of the class
                                                                                              8
                                                                                                  predominate over any questions affecting only individual members, and a class action
                                                                                              9
                                                                                                  is superior to the other available methods for the fair and efficient adjudication of this
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  controversy.     In support of the foregoing, Plaintiff alleges that common issues
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  predominate and can be determined on a class-wide basis regarding Defendant failure
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  to exercise reasonable care under the circumstances, by inter alia, (a) deciding to
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  proceed with a 14-day cruise on March 8, 2020, knowing at least one of its passengers
                                                                                             14
                                                                                                  from the prior voyage had symptoms of coronavirus; (b) deciding to conceal from
                                                                                             15
                                                                                                  passengers at any time prior to boarding and/or while they were already onboard that
                                                                                             16
                                                                                                  there were passengers on the prior voyage with symptoms of the coronavirus and/or
                                                                                             17
                                                                                                  other passengers with symptoms of the coronavirus on the subject voyage; and (c)
                                                                                             18
                                                                                                  deciding to not quarantine passengers knowing passengers on the prior voyage tested
                                                                                             19
                                                                                                  positive for COVID-19 and/or knowing passengers on the March 8, 2020 cruise were
                                                                                             20
                                                                                                  experiencing symptoms of COVID-19.
                                                                                             21
                                                                                                        76.      A class action is superior to other available methods for the fair and
                                                                                             22
                                                                                                  efficient adjudication of this controversy because it is unlikely that individual
                                                                                             23
                                                                                                  plaintiffs would assume the burden and the cost of this complex litigation, and
                                                                                             24
                                                                                                  Plaintiff is not aware of any class members who are interested in individually
                                                                                             25
                                                                                                  controlling the prosecution of a separate action. The interests of justice will be served
                                                                                             26
                                                                                                  by resolving the common disputes of the class members with Defendant in a single
                                                                                             27

                                                                                             28                                                        23
                                                                                                                   Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 24 of 36 Page ID #:24




                                                                                                  forum, and individual actions by class members, many of whom are citizens of
                                                                                              1
                                                                                                  different states would not be cost effective. The class consists of a finite and
                                                                                              2
                                                                                                  identifiable number of individuals which will make the matter manageable as a class
                                                                                              3
                                                                                                  action.
                                                                                              4
                                                                                                         77.     PRINCESS’ passenger ticket contract contains a provision which
                                                                                              5
                                                                                                  attempts to limit its passengers’ right to file their claims against PRINCESS as a class
                                                                                              6
                                                                                                  action, but said provision is void because such an attempt by PRINCESS to limit its
                                                                                              7
                                                                                                  liability to passengers should be deemed null and void as Defendant acted
                                                                                              8
                                                                                                  intentionally19 by exposing passengers to a highly contagious virus, which has no
                                                                                              9
                                                                                                  current confirmed vaccine nor effective treatment.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                                                     COUNT I
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11                           NEGLIGENCE AGAINST DEFENDANT
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                         Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  paragraphs 1 through 77, and alleges as follows:
                                                                                             14
                                                                                                         78.     It was the duty of Defendant to provide Plaintiff and all others similarly
                                                                                             15
                                                                                                  situated with reasonable care under the circumstances.
                                                                                             16
                                                                                                         79.     Defendant and/or its agents, servants, and/or employees breached its
                                                                                             17
                                                                                                  duty to provide Plaintiffs with reasonable care under the circumstances.
                                                                                             18
                                                                                                         80.     Plaintiff was injured due to the fault and/or negligence of Defendant,
                                                                                             19
                                                                                                  and/or its agents, servants, and/or employees as follows:
                                                                                             20
                                                                                                         a.      Failure to use reasonable care to provide and maintain a safe voyage for
                                                                                             21
                                                                                                                 James Heinzer and Barbara Heinzer and others similarly situated, fit with
                                                                                             22
                                                                                                                 proper and adequate safety, protection, cleaning products and equipment,
                                                                                             23
                                                                                                                 especially during a known and escalating, global pandemic of the
                                                                                             24
                                                                                                                 coronavirus, and when a prior passenger showed symptoms of the
                                                                                             25

                                                                                             26   19
                                                                                                   Contractual exculpatory clauses absolve the exculpated party only from ordinary negligence and do not
                                                                                                shield defendants from liability for gross negligence or intentional misconduct, or the like. Royal Ins. Co. of
                                                                                             27 America v. Southwest Marine, 194 F.3d 1009, 1016 (9th Cir. 1999)

                                                                                             28                                                         24
                                                                                                                    Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 25 of 36 Page ID #:25




                                                                                                            coronavirus, and care; and/or
                                                                                              1
                                                                                                      b.    Failure to adequately warn passengers before boarding the vessel that a
                                                                                              2
                                                                                                            passenger on a prior cruise showed symptoms of the coronavirus; and/or
                                                                                              3
                                                                                                      c.    Failure to warn passengers of the dangers and risks of the coronavirus
                                                                                              4
                                                                                                            and/or infectious disease, including, but not limited to, failing to inform
                                                                                              5
                                                                                                            the passengers of the extent of the prior outbreaks and/or risks and/or
                                                                                              6
                                                                                                            symptoms; and/or
                                                                                              7
                                                                                                      d.    Failure to adequately warn passengers before boarding the vessel that the
                                                                                              8
                                                                                                            vessel’s medical facility, including the medical personnel, equipment,
                                                                                              9
                                                                                                            and supplies, would not be able to adequately handle a coronavirus
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                            outbreak onboard the Ruby Princess; and/or
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                      e.    Failure to adequately warn passengers on the subject voyage aboard the
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                            Ruby Princess that a passenger on a prior voyage who showed symptoms
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                            of the coronavirus tested positive for the coronavirus before boarding the
                                                                                             14
                                                                                                            vessel; and/or
                                                                                             15
                                                                                                      f.    Failure to adequately examine a passenger’s and/or crewmember’s
                                                                                             16
                                                                                                            health condition before allowing them to board the vessel; and/or
                                                                                             17
                                                                                                      g.    Failure to have adequate medical personnel during the boarding process
                                                                                             18
                                                                                                            to determine whether to allow boarding to passengers and/or
                                                                                             19
                                                                                                            crewmembers; and/or
                                                                                             20
                                                                                                      h.    Failure to have adequate medical personnel to determine whether to
                                                                                             21
                                                                                                            allow boarding to passengers and/or crewmembers in accordance with
                                                                                             22
                                                                                                            CDC guidelines; and/or
                                                                                             23
                                                                                                      i.    Failure to adequately sanitize and/or disinfect the vessel’s common areas
                                                                                             24
                                                                                                            and passenger’s cabin; and/or
                                                                                             25
                                                                                                      j.    Failure to adequately sanitize and/or disinfect plates, cups, food trays,
                                                                                             26
                                                                                                            utensils, ice machines and drinking fountains; and/or
                                                                                             27

                                                                                             28                                                   25
                                                                                                              Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 26 of 36 Page ID #:26




                                                                                                      k.    Failure to adequately quarantine passengers infected with the
                                                                                              1
                                                                                                            coronavirus, and/or, infectious disease, and/or virus and/or exhibiting
                                                                                              2
                                                                                                            symptoms of a virus and/or an infectious disease; and/or
                                                                                              3
                                                                                                      l.    Failure to adequately quarantine passengers and/or crewmembers
                                                                                              4
                                                                                                            infected with the coronavirus, and/or, infectious disease, and/or virus
                                                                                              5
                                                                                                            and/or exhibiting symptoms of a virus and/or an infectious disease;
                                                                                              6
                                                                                                            and/or
                                                                                              7
                                                                                                      m.    Failure to provide prompt, proper, and adequate medical treatment to
                                                                                              8
                                                                                                            passengers infected with the coronavirus, and/or, infectious disease,
                                                                                              9
                                                                                                            and/or virus and/or exhibiting symptoms of a virus and/or an infectious
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                            disease; and/or
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                      n.    Failure to serve uncontaminated food; and/or
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                      o.    Failing to practice safe and sanitary food practices; and/or
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                      p.    Failure to adequately and properly eradicate the coronavirus or some
                                                                                             14
                                                                                                            other virus causing illness to passengers on the Ruby Princess; and/or
                                                                                             15
                                                                                                      q.    Failure to take adequate steps to prevent an outbreak of the coronavirus
                                                                                             16
                                                                                                            and/or virus and/or infectious disease when it knew or should have
                                                                                             17
                                                                                                            known that such outbreaks had occurred on prior cruise voyages; and/or
                                                                                             18
                                                                                                      r.    Failure to take adequate medical precautions when a passenger is
                                                                                             19
                                                                                                            exhibiting symptoms of the coronavirus and/or virus and/or infectious
                                                                                             20
                                                                                                            disease so that it can be timely diagnosed; and/or
                                                                                             21
                                                                                                      s.    Failure to perform testing on ill passengers to confirm the type and nature
                                                                                             22
                                                                                                            of the virus; and/or
                                                                                             23
                                                                                                      t.    Failure to have adequate policies and procedures in place to manage and
                                                                                             24
                                                                                                            contain the outbreak and spread of the coronavirus and/or virus and/or
                                                                                             25
                                                                                                            infectious disease; and/or
                                                                                             26
                                                                                                      u.    Failure to provide a sanitary vessel to prevent outbreaks of the
                                                                                             27

                                                                                             28                                                   26
                                                                                                              Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 27 of 36 Page ID #:27




                                                                                                            coronavirus and/or virus and/or infectious diseases, including, but not
                                                                                              1
                                                                                                            limited to, inadequate and/or ineffective cleaning/sanitary procedures
                                                                                              2
                                                                                                            and/or lack of equipment and supplies; and/or
                                                                                              3
                                                                                                      v.    Failure to take adequate steps to contain the spread of the coronavirus
                                                                                              4
                                                                                                            and/or virus and/or infectious diseases, which it knew or should have
                                                                                              5
                                                                                                            known could cause other dangerous medical conditions; and/or
                                                                                              6
                                                                                                      w.    Knowingly refusing to cancel and/or offer refunds to passengers as a
                                                                                              7
                                                                                                            result of a passenger on a prior cruise showing symptoms of coronavirus;
                                                                                              8
                                                                                                            and/or
                                                                                              9
                                                                                                      x.    Failing to have proper policies and procedures in place to determine
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                            whether to offer refunds as a result of the risk of exposing passengers
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                            and crew to the highly contagious coronavirus due to a passenger on a
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                            prior cruise showing symptoms of coronavirus; and/or
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                      y.    Failing to cancel the voyage and/or offer refunds despite knowing a
                                                                                             14
                                                                                                            passenger on a prior voyage showed symptoms of the coronavirus and
                                                                                             15
                                                                                                            despite knowing that multiple prior similarly situated voyages ended in
                                                                                             16
                                                                                                            widely publicized catastrophe; and/or
                                                                                             17
                                                                                                      z.    Failure to reasonably offer refunds to passengers not wishing to travel on
                                                                                             18
                                                                                                            a vessel that had a passenger from a previous voyage showing symptoms
                                                                                             19
                                                                                                            of the coronavirus; and/or
                                                                                             20
                                                                                                      aa.   Exposing passengers to unsanitary conditions that they were unprepared
                                                                                             21
                                                                                                            for without proper warning from Defendant; and/or
                                                                                             22
                                                                                                      bb.   Failure to provide adequate training, instruction, and supervision to the
                                                                                             23
                                                                                                            Defendant employees; and/or
                                                                                             24
                                                                                                      cc.   Failure to promulgate and/or enforce adequate policies and procedures
                                                                                             25
                                                                                                            to ensure that safety would not be compromised for cost and/or profits;
                                                                                             26
                                                                                                            and/or
                                                                                             27

                                                                                             28                                                   27
                                                                                                              Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 28 of 36 Page ID #:28




                                                                                                        dd.   Failure to promulgate policies and/or procedures aimed at ensuring an
                                                                                              1
                                                                                                              adequate emergency plan to protect the health and welfare of passengers
                                                                                              2
                                                                                                              during an outbreak of a virus and/or infectious disease, including , but
                                                                                              3
                                                                                                              not limited to, the coronavirus; and/or
                                                                                              4
                                                                                                        ee.   Failure to determine and/or appreciate the hazards associated with
                                                                                              5
                                                                                                              allowing passengers to congregate within close distances, including
                                                                                              6
                                                                                                              within six feet, in common areas of the vessel; and/or
                                                                                              7
                                                                                                        ff.   Knowing, as a result of previous similar incidents and/or passengers
                                                                                              8
                                                                                                              showing symptoms of the coronavirus, of the likelihood of a threat to
                                                                                              9
                                                                                                              passenger safety resulting from all of the above, yet failing to take
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                              corrective action and/or implement policies and procedures aimed at
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                              preventing and/or mitigating the harmful effects of the of the subject
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                              incident; and /or
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                        gg.   Failure to amend its cancellation policy to allow the passengers to cancel
                                                                                             14
                                                                                                              their cruise without financial penalty in light of a passenger from a
                                                                                             15
                                                                                                              previous voyage showing symptoms of the coronavirus and/or the
                                                                                             16
                                                                                                              significant actual risk due to the coronavirus global pandemic;
                                                                                             17
                                                                                                        hh.   Other acts or omissions constituting a breach of the duty to use
                                                                                             18
                                                                                                              reasonable care under the circumstances which are revealed through
                                                                                             19
                                                                                                              discovery.
                                                                                             20
                                                                                                        81.   The above acts and/or omissions caused and/or contributed to Plaintiffs
                                                                                             21
                                                                                                  and others similarly situated contracting the coronavirus and/or other virus and/or
                                                                                             22
                                                                                                  medical complications arising from it because the Plaintiffs and others similarly
                                                                                             23
                                                                                                  situated would not have boarded the vessel knowing that a passenger on the prior
                                                                                             24
                                                                                                  voyage showed symptoms of the coronavirus that Defendant were aware of, had
                                                                                             25
                                                                                                  Defendant and/or its agents, servants and/or employees adequately warned and/or
                                                                                             26
                                                                                                  communicated the foregoing to Plaintiffs and others similarly situated.
                                                                                             27

                                                                                             28                                                      28
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 29 of 36 Page ID #:29




                                                                                                        82.    In addition, the above acts and/or omissions caused and/or contributed
                                                                                              1
                                                                                                  to Plaintiff and others similarly situated contracting the coronavirus and/or other virus
                                                                                              2
                                                                                                  and/or medical complications arising from it because the Plaintiff and others similarly
                                                                                              3
                                                                                                  situated would have disembarked the vessel in Napier, New Zealand knowing that
                                                                                              4
                                                                                                  passengers on the subject voyage were showing symptoms of the coronavirus had
                                                                                              5
                                                                                                  Defendant and/or its agents, servants and/or employees adequately warned and/or
                                                                                              6
                                                                                                  communicated the foregoing to Plaintiffs and others similarly situated.
                                                                                              7
                                                                                                        83.    The above acts and/or omissions caused and/or contributed to the
                                                                                              8
                                                                                                  Plaintiffs and others similarly situated contracting the coronavirus and/or other virus
                                                                                              9
                                                                                                  and/or medical complications arising from it because the coronavirus and/or other
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  virus outbreak would not have occurred but for Defendant’s failure to adequately
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  sanitize the vessel in a reasonably safe condition.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                        84.    At all material times, Defendant had exclusive custody and control of the
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  vessel, Ruby Princess.
                                                                                             14
                                                                                                        85.    Defendant knew of the foregoing conditions causing Plaintiffs and others
                                                                                             15
                                                                                                  similarly situated to be exposed to an actual risk of physical injury and did not correct
                                                                                             16
                                                                                                  them, or the conditions existed for a sufficient length of time so that Defendant in the
                                                                                             17
                                                                                                  exercise of reasonable care under the circumstances should have learned of them and
                                                                                             18
                                                                                                  corrected them.
                                                                                             19
                                                                                                        86.    As a result of the negligence of Defendant, Plaintiffs and others similarly
                                                                                             20
                                                                                                  situated were:
                                                                                             21
                                                                                                        a.      exposed to an actual risk of the physical injury, which caused severe
                                                                                             22
                                                                                                               mental and emotional anguish, including, but not limited to, anguish,
                                                                                             23
                                                                                                               anxiety, fright, horror, suffering, and traumatized by the fear of
                                                                                             24
                                                                                                               developing COVID-19, with physical manifestations of that mental and
                                                                                             25
                                                                                                               emotional anguish including, but not limited to, sickness, nausea,
                                                                                             26
                                                                                                               exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                             27

                                                                                             28                                                        29
                                                                                                                   Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 30 of 36 Page ID #:30




                                                                                                               nightmares, and respiratory difficulties; and/or
                                                                                              1
                                                                                                        b.     contracted the coronavirus and/or virus and/or suffered medical
                                                                                              2
                                                                                                               complications arising from it and were injured about their body and
                                                                                              3
                                                                                                               extremities, suffered both physical pain and suffering, mental and
                                                                                              4
                                                                                                               emotional anguish, loss of enjoyment of life, temporary and/or
                                                                                              5
                                                                                                               permanent physical disability, impairment, inconvenience in the normal
                                                                                              6
                                                                                                               pursuits and pleasures of life, feelings of economic insecurity,
                                                                                              7
                                                                                                               disfigurement, aggravation of any previously existing conditions
                                                                                              8
                                                                                                               therefrom, incurred medical expenses in the care and treatment of their
                                                                                              9
                                                                                                               injuries including life care, suffered physical handicap, lost wages,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                               income lost in the past, and their working ability and earning capacity
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                               has been impaired. The injuries and damages are permanent or
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                               continuing in nature, and Plaintiff and others similarly situated will
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                               suffer the losses and impairments in the future.
                                                                                             14
                                                                                                        WHEREFORE the Plaintiffs and others similarly situated demand judgment
                                                                                             15
                                                                                                  for all damages recoverable under the law against the Defendant, including punitive
                                                                                             16
                                                                                                  damages, and demands trial by jury.
                                                                                             17
                                                                                                                  COUNT II – NEGLIGENT INFLICTION OF
                                                                                             18
                                                                                                                EMOTIONAL DISTRESS AGAINST DEFENDANT
                                                                                             19
                                                                                                        Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                             20
                                                                                                  paragraphs 1 through 77, and alleges as follows:
                                                                                             21
                                                                                                        87.    At all times material, due to the negligence and/or gross negligence
                                                                                             22
                                                                                                  and/or intentional conduct of the Defendant, Plaintiffs and all others similarly situated
                                                                                             23
                                                                                                  were placed in an immediate risk of physical harm. Said risk of physical harm
                                                                                             24
                                                                                                  included but is not limited to: contracting the coronavirus and/or virus and/or medical
                                                                                             25
                                                                                                  complications arising from it and/or injury and/or death and/or severe emotional
                                                                                             26
                                                                                                  and/or psychological trauma.
                                                                                             27

                                                                                             28                                                      30
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 31 of 36 Page ID #:31




                                                                                                         88.      Defendant’s negligence and/or gross negligence and/or intentional
                                                                                              1
                                                                                                  conduct caused severe mental and/or emotional harm and/or distress in the Plaintiffs
                                                                                              2
                                                                                                  and all others similarly situated, such as fear and anxiety, including, but not limited
                                                                                              3
                                                                                                  to, of contracting COVID-19. These emotional injuries and/or damages have also
                                                                                              4
                                                                                                  resulted in physical manifestations, such as sickness, nausea, exhaustion, fatigue,
                                                                                              5
                                                                                                  headaches, insomnia, lack of sleep, poor sleep, nightmares, and respiratory
                                                                                              6
                                                                                                  difficulties.
                                                                                              7
                                                                                                         89.      Plaintiffs and those similarly situated was/were forced to remain on a
                                                                                              8
                                                                                                  vessel that had multiple passengers that tested positive of coronavirus and were on
                                                                                              9
                                                                                                  the vessel for multiple days, and were then forced to disembark the vessel in tight
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  groups, without adequate personal protective equipment, including masks and gloves,
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  creating an actual risk of exposure to coronavirus, causing a reasonable fear of great
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  bodily harm and death. At all times material, all similarly effected passengers were in
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  the zone of danger at risk of serious bodily harm, including death due to, inter alia,
                                                                                             14
                                                                                                  the highly contagious coronavirus, which had and has no vaccine.
                                                                                             15
                                                                                                         90.      Plaintiffs and those similarly situated ticketed aboard the Ruby Princess
                                                                                             16
                                                                                                  were placed in the zone of danger as a result of Defendant’s dangerously lackadaisical
                                                                                             17
                                                                                                  approach in dealing with the coronavirus that was known to be on board the vessel
                                                                                             18
                                                                                                  via passengers on a prior voyage that tested positive for the coronavirus. Each
                                                                                             19
                                                                                                  Plaintiff was in close proximity to conditions which did cause or could have caused
                                                                                             20
                                                                                                  serious physical, mental and/or emotional injury and/or illness.
                                                                                             21
                                                                                                         91.      Plaintiffs and others similarly situated fear of death and experience of
                                                                                             22
                                                                                                  mental, emotional and/or physical harm was genuine and well founded and Plaintiffs
                                                                                             23
                                                                                                  and others similarly situated suffered mental or emotional harm (such as fright and
                                                                                             24
                                                                                                  anxiety) that was caused by the negligence of Defendant. This fright and anxiety has
                                                                                             25
                                                                                                  further manifested itself as multiple physical symptoms experienced by the Plaintiffs
                                                                                             26
                                                                                                  and others similarly situated, including but not limited to insomnia, depression,
                                                                                             27

                                                                                             28                                                         31
                                                                                                                    Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 32 of 36 Page ID #:32




                                                                                                  anxiety, nightmares, and dizziness.
                                                                                              1
                                                                                                        92.    As a result of the negligent inflection of emotional distress by Defendant,
                                                                                              2
                                                                                                  Plaintiffs and others similarly situated were:
                                                                                              3
                                                                                                        a.     exposed to an actual risk of the physical injury, which caused severe
                                                                                              4
                                                                                                               mental and emotional anguish, including, but not limited to, anguish,
                                                                                              5
                                                                                                               anxiety, fright, horror, suffering, and traumatized by the fear of
                                                                                              6
                                                                                                               developing COVID-19, with physical manifestations of that mental and
                                                                                              7
                                                                                                               emotional anguish including, but not limited to, sickness, nausea,
                                                                                              8
                                                                                                               exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                              9
                                                                                                               nightmares, and respiratory difficulties; and/or
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                        b.     contracted the coronavirus and/or virus and/or suffered medical
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                               complications arising from it and were injured about their body and
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                               extremities, suffered both physical pain and suffering, mental and
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                               emotional anguish, loss of enjoyment of life, temporary and/or
                                                                                             14
                                                                                                               permanent physical disability, impairment, inconvenience in the normal
                                                                                             15
                                                                                                               pursuits and pleasures of life, feelings of economic insecurity,
                                                                                             16
                                                                                                               disfigurement, aggravation of any previously existing conditions
                                                                                             17
                                                                                                               therefrom, incurred medical expenses in the care and treatment of their
                                                                                             18
                                                                                                               injuries including life care, suffered physical handicap, lost wages,
                                                                                             19
                                                                                                               income lost in the past, and their working ability and earning capacity
                                                                                             20
                                                                                                               has been impaired. The injuries and damages are permanent or
                                                                                             21
                                                                                                               continuing in nature, and Plaintiffs and others similarly situated will
                                                                                             22
                                                                                                               suffer the losses and impairments in the future.
                                                                                             23
                                                                                                        WHEREFORE the Plaintiffs and others similarly situated demand judgment
                                                                                             24
                                                                                                  for all damages recoverable under the law against the Defendant, including punitive
                                                                                             25
                                                                                                  damages, and demands trial by jury.
                                                                                             26

                                                                                             27

                                                                                             28                                                      32
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 33 of 36 Page ID #:33




                                                                                                                 COUNT III - INTENTIONAL INFLICTION OF
                                                                                              1                 EMOTIONAL DISTRESS AGAINST DEFENDANT
                                                                                              2
                                                                                                        Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                              3
                                                                                                  paragraphs 1 through 77, and alleges as follows:
                                                                                              4
                                                                                                        93.    As set forth above, the actions of Defendant were intentional or reckless
                                                                                              5
                                                                                                  and inflicted mental suffering. Defendant’s conduct in inter alia, (a) deciding to
                                                                                              6
                                                                                                  proceed with a 14-day cruise on March 8, 2020, knowing at least one of its passengers
                                                                                              7
                                                                                                  from the prior voyage had symptoms of coronavirus; (b) deciding to conceal from
                                                                                              8
                                                                                                  passengers at any time prior to boarding and/or while they were already onboard that
                                                                                              9
                                                                                                  there were passengers on the prior voyage with symptoms of the coronavirus and/or
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                  other passengers with symptoms of the coronavirus on the subject voyage; and (c)
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                  deciding to not quarantine passengers knowing passengers on the prior voyage tested
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                  positive for COVID-19 and/or knowing passengers on the March 8, 2020 cruise were
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                  experiencing symptoms of COVID-19. This conduct is made more outrageous by the
                                                                                             14
                                                                                                  fact that this conduct was motivated by Defendant’s desire to make profit rather than
                                                                                             15
                                                                                                  ensure the reasonable safety and welfare of its passengers.
                                                                                             16
                                                                                                        94.    Defendant’s conduct caused the Plaintiffs and others similarly situated,
                                                                                             17
                                                                                                  and all those similarly situated, to suffer through the fearful conditions alleged above.
                                                                                             18
                                                                                                        95.    All of the conditions previously alleged and endured by the Plaintiffs and
                                                                                             19
                                                                                                  others similarly situated caused severe suffering and emotional distress as these
                                                                                             20
                                                                                                  conditions not only led to immediate risk of physical harm but also caused severe
                                                                                             21
                                                                                                  discomfort, anxiety, feelings of helplessness/hopelessness.
                                                                                             22
                                                                                                        96.    The conduct of Defendant as alleged above is so outrageous in character,
                                                                                             23
                                                                                                  and so extreme in degree, as to go beyond all possible bounds of decency, and to be
                                                                                             24
                                                                                                  regarded as atrocious, and utterly intolerable in a civilized community. Put simply,
                                                                                             25
                                                                                                  Defendant recklessly and intentionally put thousands of its passengers through a
                                                                                             26
                                                                                                  living nightmare so it could protect its bottom line.
                                                                                             27

                                                                                             28                                                      33
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 34 of 36 Page ID #:34




                                                                                                        97.    As a result of the intentional inflection of emotional distress by
                                                                                              1
                                                                                                  Defendant, Plaintiffs and all those similarly situated were:
                                                                                              2
                                                                                                        a.     exposed to an actual risk of the physical injury, which caused severe
                                                                                              3
                                                                                                               mental and emotional anguish, including, but not limited to, anguish,
                                                                                              4
                                                                                                               anxiety, fright, horror, suffering, and traumatized by the fear of
                                                                                              5
                                                                                                               developing COVID-19, with physical manifestations of that mental and
                                                                                              6
                                                                                                               emotional anguish including, but not limited to, sickness, nausea,
                                                                                              7
                                                                                                               exhaustion, fatigue, headaches, insomnia, lack of sleep, poor sleep,
                                                                                              8
                                                                                                               nightmares, and respiratory difficulties; and/or
                                                                                              9
                                                                                                        b.     contracted the coronavirus and/or virus and/or suffered medical
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                               complications arising from it and were injured about their body and
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                               extremities, suffered both physical pain and suffering, mental and
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                               emotional anguish, loss of enjoyment of life, temporary and/or
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                               permanent physical disability, impairment, inconvenience in the normal
                                                                                             14
                                                                                                               pursuits and pleasures of life, feelings of economic insecurity,
                                                                                             15
                                                                                                               disfigurement, aggravation of any previously existing conditions
                                                                                             16
                                                                                                               therefrom, incurred medical expenses in the care and treatment of their
                                                                                             17
                                                                                                               injuries including life care, suffered physical handicap, lost wages,
                                                                                             18
                                                                                                               income lost in the past, and their working ability and earning capacity
                                                                                             19
                                                                                                               has been impaired. The injuries and damages are permanent or
                                                                                             20
                                                                                                               continuing in nature, and Plaintiffs and others similarly situated will
                                                                                             21
                                                                                                               suffer the losses and impairments in the future.
                                                                                             22
                                                                                                        WHEREFORE the Plaintiffs and others similarly situated demand judgment
                                                                                             23
                                                                                                  for all damages recoverable under the law against the Defendant, including punitive
                                                                                             24
                                                                                                  damages, and demands trial by jury.
                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28                                                      34
                                                                                                                 Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 35 of 36 Page ID #:35




                                                                                                                                         Prayer for Relief
                                                                                              1
                                                                                                        WHEREFORE, the Plaintiffs and all others similarly situated respectfully
                                                                                              2
                                                                                                  request the Court enter judgment in their favor and against the Defendant as follow:
                                                                                              3
                                                                                                        1.    To enter an order certifying the proposed Class pursuant to Fed. R. Civ.
                                                                                              4
                                                                                                              P. Rule 23(a), (b)(1-3), and/or (c)(4), designating Plaintiffs as named
                                                                                              5
                                                                                                              representative of the Class and designating the undersigned as Class
                                                                                              6
                                                                                                              Counsel;
                                                                                              7
                                                                                                        2.    To enter judgment in favor of the Plaintiffs against Defendant on all
                                                                                              8
                                                                                                              causes of action as alleged herein;
                                                                                              9
                                                                                                        3.    To award compensatory damages in the amount to be ascertained at trial;
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                                                                                        4.    To award punitive damages, as permitted by law;
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                                                                        5.    To award costs of suit, as permitted by law;
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                                                                        6.    For prejudgment interest according to proof; and
                                                           MIAMI, FL 33131




                                                                                             13
                                                                                                        7.    To enter such other and further relief as the Court deems just under the
                                                                                             14
                                                                                                              circumstances.
                                                                                             15

                                                                                             16                                                LIPCON MARGULIES ALSINA & WINKLEMAN,
                                                                                             17                                                P.A.
                                                                                                  DATED: June 4, 2020.
                                                                                             18
                                                                                             19
                                                                                                                                               BY: s/ Carol L. Finklehoffe
                                                                                             20
                                                                                                                                                   CAROL L. FINKLEHOFFE
                                                                                             21                                                    Attorney for Plaintiffs
                                                                                             22

                                                                                             23                                     Demand for Jury Trial
                                                                                             24
                                                                                                        Plaintiffs hereby demands a trial by jury on all claims for relief.
                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28                                                     35
                                                                                                                Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
                                                                                           Case 2:20-cv-04959-DSF-JC Document 1 Filed 06/04/20 Page 36 of 36 Page ID #:36




                                                                                              1                                              LIPCON MARGULIES ALSINA & WINKLEMAN,
                                                                                              2 DATED: June 4, 2020.                         P.A.

                                                                                              3

                                                                                              4

                                                                                              5                                              BY: s/ Carol L. Finklehoffe
                                                                                              6                                                  CAROL L. FINKLEHOFFE
                                                                                                                                                 Attorney for Plaintiffs
                                                                                              7

                                                                                              8

                                                                                              9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                             10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                             11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                             12
                                                           MIAMI, FL 33131




                                                                                             13

                                                                                             14

                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18
                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28                                                   36
                                                                                                              Plaintiff’s Class Action and Individual Complaint and Demand for Jury Trial
